  Case 3:18-cr-30139-NJR Document 26 Filed 12/10/18 Page 1 of 3 Page ID #35



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS
                                                                                            °K 10 2018
UNITED STATES OF AMERICA,

                              Plaintiff,
                                                     CRIMINAL NO. 18-CR-30139-NJR
               vs.



MARK A. BRUEGGEMANN,

                              Defendant.


                                  STIPULATION OF FACTS

       Comes now Steven D. Weinhoeft, United States Attorney for the Southern District of

Illinois, and Laura V.Reppert, Assistant United States Attorney for saidDistrict, and enters into

the following Stipulation of Facts with Defendant:

   1. From June of2016 through April of2017, the National Center for Missing and Exploited
       Children generated twelve separate CyberTip reports indicating that an individual in the
       Waterloo, Illinois area had uploaded orattempted to upload an image ofchild
       pornography to a website, ChatStep.

   2. Through administrative subpoenas to Harrisonville Telephone Company, the IP addresses
       indicated in each of the CyberTip reports were determined to be associated with an
       account held by Defendant at an address in Waterloo, Illinois.

   3. Law enforcement obtained asearch warrant for that address in Waterloo, and itwas
       executed on May 31,2017. Anumber ofdigital devices were seized to include alaptop
      and a desktop computer.

   4. During the execution ofthe search warrant, agents asked Defendant where his cell phone
      was. He indicated that he had inadvertently left itin his office located in Collinsville,
  Case 3:18-cr-30139-NJR Document 26 Filed 12/10/18 Page 2 of 3 Page ID #36




     Illinois. When agents searched a home office containing sports memorabilia within the

     residence, theylocated a Galaxy Note 5 cell phone behind a trophy on a bookshelf.

     Agents also located a file folder with over fifty printed images of child pornography

     within that room.

  5. Lt. Michael Lybarger, who is a task force officerwiththe United States Secret Service

     Cybercrime Task Force, conducted a forensic review of the numerous devices seized

     belonging to Defendant. He located a number of files depicting child pornography,

     including a file "(opva)(2012) bibigon cut l&2.wmv" which shows a prepubescent

     female child performing oral sex on an adult male. Lt. Lybarger located information from

     his forensic review indicating that file had been downloaded from the internet on or about

     February 15,2017.

  6. The file of childpornography received by Defendant referenced above was transported in

     a manner affecting interstate or foreign commerce.

  7. This stipulation of facts is intended onlyto provide the Courtwith a sufficient foundation

     to accept the Defendant's guilty plea and is not necessarily an exhaustive accountof the

     relevant conduct.


  8. All relevant events occurred within the Southern District of Illinois.

SO STIPULATED



                                                   STEVEN D. WEINHOEFT
                                                   United States Attorney



                                                        <^U*^c-
       A. BRUEGGEMANN                              LAURAV.REPPEI
Defendant                                          Assistant United States Attorney
  Case 3:18-cr-30139-NJR Document 26 Filed 12/10/18 Page 3 of 3 Page ID #37




JOELJ.SC
Attorney for


Date:                                   Date:   vM
